ACCEPTED
                                                                                          03-15-00377-CV
                                                                                                  6368348
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                      8/5/2015 1:59:07 PM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                                No. 03-15-00377-CV

                                                           FILED IN
                    IN THE COURT OF APPEALS FOR THE AUSTIN,OF
                                                    3rd COURT      APPEALS
                                                                 TEXAS
                    THIRD JUDICIAL DISTRICT OF TEXAS8/5/2015 1:59:07 PM
                            AT AUSTIN, TEXAS          JEFFREY D. KYLE
                                                            Clerk


                            CITY OF LEANDER, et al.,
                             Appellants – Defendants,

                                          V.

                      PREMAS GLOBAL LEANDER I, LLC,
                             Appellee – Plaintiff.


 Appeal from the 277th Judicial District Court of Williamson County, Texas
                         Cause No. 15-0088-C277


                APPELLEE’S UNOPPOSED MOTION FOR
             EXTENSION OF TIME TO FILE RESPONSE BRIEF


        Appellee Premas Global Leander I, LLC (Premas) files this unopposed motion

for extension of time to file its response brief, and in support therefore would

respectfully show as follows:

        1.    The current deadline for Premas to file its response brief is August 10,

2015.

        2.    Premas seeks a 21-day extension to file its response brief, making its

brief due on or before August 31, 2015.
         3.   Counsel for Premas has been heavily involved in numerous highly

complex matters in both state and federal court. This request is not for delay only,

but so that Premas’s positions and arguments may be fully developed and presented

to this Court in a concise and persuasive fashion.

         4.   This is the first request to extend the deadline for Premas’s response

brief.

         5.   Counsel for Premas has conferred with Counsel for Appellants, who

indicated he is unopposed to Premas’s request for an extension of time to file its

response brief.

         WHEREFORE, PREMISES CONSIDERED, Premas respectfully requests an

order granting its Unopposed Motion for Extension of Time to File Response Brief

so that Premas’s response brief is due on or before August 31, 2015, and for such

other and further relief to which it may be entitled.




                                         -2-
Dated: August 5, 2015                    Respectfully submitted,

                                         HOWRY BREEN & HERMAN, LLP

                                         _______________________________
                                         Sean E. Breen
                                         State Bar No. 00783715
                                         sbreen@howrybreen.com
                                         Randy R. Howry
                                         State Bar No. 10121690
                                         rhowry@howrybreen.com
                                         James Hatchitt
                                         State Bar No. 24072478
                                         jhatchitt@howrybreen.com
                                         1900 Pearl Street
                                         Austin, Texas 78705-5408
                                         Tel. (512) 474-7300
                                         Fax (512) 474-8557

                                         Attorneys for Plaintiff – Appellee
                                         Premas Global Leander I, LLC



                        CERTIFICATE OF CONFERENCE

I hereby certify that on August 5, 2015, I conferred with Counsel for Appellants by
e-mail regarding the relief sought by this motion, and he indicated the motion is
unopposed.


                                       Sean E. Breen




                                      -3-
                           CERTIFICATE OF SERVICE

I certify that a true and correct copy of this document was delivered on August 5,
2015, in compliance with Rules 9.5(b) of the Texas Rules of Appellate Procedure,
to the parties listed and in the manner indicated below.

Bradford E. Bullock                      Electronic service
bradford@cityattorneytexas.com          □ In person
KNIGHT & PARTNERS                       □ Registered mail, return receipt requested
Executive Office Terrace                □ Commercial delivery service
223 West Anderson Lane, Suite A-        □ Facsimile
105                                      Electronic mail
Austin, Texas 78752
Tel. (512) 323-5778
Fax (512) 323-5773

Attorney for Defendants – Appellants
City of Leander, Kent Cagle, and
Thomas Yantis

                                        Sean E. Breen




                                       -4-